In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
ALAN PETERSON,                           *
                                         *           No. 17-732V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: June 9, 2021
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, DC, for
Respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Alan Peterson’s motion for final
attorneys’ fees and costs. He is awarded $55,558.08.
                                        *       *       *
      On June 2, 2017, petitioner filed for compensation under the Nation Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10 through 34. Petitioner alleged

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
that the influenza vaccine he received on October 27, 2015, which is contained in
the Vaccine Injury Table, 42 C.F.R. §100.3(a), caused him to suffer a shoulder
injury related to vaccine administration or, in the alternative, caused a significant
aggravation of a pre-existing shoulder condition. Petitioner further alleged that he
suffered the residual effects of this injury for more than six months. In lieu of a
hearing, the parties agreed to proceed with videotaped depositions of witnesses and
on October 23, 2019, the undersigned issued his ruling finding facts. 2019 WL
6139494 (Fed. Cl. Spec. Mstr. Oct. 23, 2019). Thereafter, the parties engaged in
settlement discussions and on September 9, 2020, the parties filed a stipulation,
which the undersigned adopted as his decision awarding compensation on the same
day.

       On November 25, 2020, petitioner filed a motion for final attorneys’ fees
and costs (“Fees App.”). Petitioner requests attorneys’ fees of $43,472.40 and
attorneys’ costs of $12,885.68 for a total request of $56,358.08. Fees App. at 2.
Pursuant to General Order No. 9, petitioner warrants that he has not personally
incurred any costs related to the prosecution of his case. Id. On December 15,
2020, respondent filed a response to petitioner’s motion. Respondent argues that
“[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for
respondent in the resolution of a request by a petitioner for an award of attorneys’
fees and costs.” Response at 1. Respondent adds, however that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this
case.” Id at 2. Additionally, he recommends “that the Court exercise its
discretion” when determining a reasonable award for attorneys’ fees and costs. Id.
at 3. Petitioner did not file a reply thereafter.
                                   *     *       *
       Because petitioner received compensation, he is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
                                             2
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates
       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.

       Petitioner requests the following rates of compensation for the work of his
counsel, Ms. Shealene Mancuso: $225.00 per hour for work performed in 2017,
$233.00 per hour for work performed in 2018, $250.00 per hour for work
performed in 2019, and $275.00 per hour for work performed in 2020. The
undersigned has reviewed the requested rates and finds them to be reasonable and
consistent with what special masters have previously awarded to petitioner’s
counsel at Muller Brazil, LLP for her Vaccine Program work. See, e.g. Wood v.
Sec’y of Health & Human Servs., No. 15-1568V, 2019 WL 518521 (Fed. Cl. Spec.
Mstr. Jan. 11, 2019); Ditsche v. Sec’y of Health & Human Servs., No. 18-511V,
2020 WL 1815767 (Fed. Cl. Spec. Mstr. Mar. 10, 2020). Accordingly, the
requested hourly rates are reasonable.

      B.     Reasonable Number of Hours
      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

     The undersigned has reviewed the submitted billing entries and on the
whole, the request is reasonable. However, a minor amount of time was billed for
administrative tasks such as filing medical records by attorneys and paralegals and
                                             3
attorneys billing time to direct the filing of those records. See Guerrero v Secʼy of
Health & Human Servs., No. 12-689V, 2015 WL 3745354, at *6 (Fed. Cl. Spec.
Mstr. May 22, 2015) (citing cases), mot. for rev. den’d in relevant part and granted
in non-relevant part, 124 Fed. Cl. 153, 160 (2015), app. dismissed, No. 2016-1753
(Fed. Cir. Apr. 22, 2016).
      Based upon the undersigned’s overall perception of the time billed after
review, a reduction of $800.00 is appropriate in order to achieve “rough justice.”
See Florence v. Sec’y of Health & Human Servs., No. 15-255V, 2016 WL
6459592, at *5 (Fed. Cl. Spec. Mstr. Oct. 6, 2016) (citing Fox v. Vice, 563 U.S.
826, 838 (2011). In sum, petitioner is awarded final attorneys’ fees of $42,672.40.

      C.     Costs Incurred
      Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$12,885.68 in attorneys’ costs. This amount is comprised of acquiring medical
records, the Court’s filing fee, postage, costs associated with traveling to conduct
video depositions, and work performed by petitioner’s medical expert, Dr. Naveed
Natanzi.

       In the instant case, Dr. Natanzi billed his time at $475.00 per hour. Fees
App. at 72. The undersigned notes that Dr. Natanzi has previously been awarded
(and billed at) $425.00 per hour for Vaccine Program work. See Deberry v. Sec'y
of Health & Human Servs., No. 17415V, 2020 WL 1893528 (Fed. Cl. Spec. Mstr.
Mar. 9, 2020) (awarding Dr. Natanzi $425.00 per hour); Massucci v. Sec'y of
Health & Human Servs., No. 17-1345V, 2020 WL 5407840 (Fed. Cl. Spec. Mstr.
Aug. 19, 2020) (same). The undersigned also notes that Dr. Natanzi recently had
his hourly rate increased to the requested $475.00 per hour. See Macaluso v. Sec’y
of Health & Human Servs., No. 18-614V, 2021 WL 1251105 (Fed. Cl. Spec. Mstr.
Feb. 26, 2021). In Macaluso, petitioner’s counsel (the same counsel as in the
instant case) argued that Dr. Natanzi’s expertise regarding SIRVA objectively
grew between 2018 and 2019, and the special master’s reasoned analysis held that
for work performed in 2019 and onward, $475.00 per hour is a reasonable hourly
rate for Dr. Natanzi.

       Overall, petitioner has provided adequate documentation supporting all of
the requested costs and they are reasonable in the undersigned’s experience.
Accordingly, the undersigned finds that petitioner’s request for attorneys’ costs is
reasonable and shall be awarded in full.

                                             4
               E.     Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $55,558.08 (representing
$42,672.40 in attorneys’ fees and $12,885.68 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and petitioner’s counsel, Mr. Paul
Brazil.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5
